DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the applicant’s communication received on 6/02/2022 (“Amendment”). 
The instant publication US Patent Publication No. 2019/0279206 will be referred to as “Specification” hereinafter.

Claim Status
Claims 1, 22, and 32-34 have been amended.
Claims 2-4 and 23-25 had been canceled.
Claims 13-21 and 27-30 have been withdrawn.
Claim 1, 5-22, and 26-34 are pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-12, 22, 26, and 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Per claim 1, the claim recites, in part, "receiving, by a smart contract service provider comprising a trusted computation execution environment (TEE) from a client device associated with a target blockchain network, a request for executing smart contract computational logics using cross-chain data comprising respective private data that is stored in one or more independent blockchain networks that are different from the target blockchain network, wherein the smart contract computational logics are defined by the client device, and wherein the smart contract service provider operates independently from the target blockchain network; identifying, by the smart contract service provider and from the received request, respective private data that needs to be retrieved from each of the one or more independent blockchain networks; obtaining, at the smart contract service provider and by using a data visiting service provider in data communication with the smart contract service provider, the respective private data from each of the one or more independent blockchain networks, wherein some or all of the respective private data comprises encrypted data" (emphasis added). 
Here, the claim clearly suggests that it is the data visiting service provider that functions to provide the respective private data from each of the one or more independent blockchain networks, e.g. private data that are need to execute the smart contract and stored in one or more independent blockchain networks.
The claims are rejected under 112(a) for failing written description requirement as the instant Specification does not describe how the private data that is needed is identified in an adequate manner so that the data visiting service provider is able to retrieve the respective private data from each of the independent blockchain networks.
The Specification merely describes this at high level at paragraph [0087] in that the TEE 310 first decrypts the request, parse the smart contract, and identify data needed for execution the smart contract. The TEE can call the trusted data visiting service provider 312 to obtain the data from one or more different sources, for example, through the application program interface (API) 314 of the trusted data visiting service provider 312. The Specification discloses that the trusted data visiting service provider 312 is capable of retrieving data from one or more different sources so that the data visiting service provider can provide the retrieved data to the TEE throughout the Specification. Paragraphs [0102]-[0107] also describes the similar process. The Specification, however, does not describe how the private data that is needed is identified in an adequate manner so that the data visiting service provider is able to obtain/retrieve the respective private data from each of the independent blockchain networks. The specification merely describes this as a desired result rather than how this is achieved.
The other independent claims are significantly similar in scope of claim 1, hence are also recited.

As per claim 8, the claim recites, in part, “uploading, by the smart contract service provider, the result to the target blockchain network”. Here, the Specification does not describe how this is achieved especially in light of claimed limitation that recites “wherein the smart contract service provider operates independently from the target blockchain network” (see independent claim 1).
For example, paragraph [0056] of the original written description that provides:
In some implementations, when a user needs to execute a transaction under a blockchain network contract, it can hand over the complicated calculations in the contract to the off-chain smart contract service in advance, and then upload and store the result in the blockchain network. In some implementations, the result can be directly used as an input to a transaction performed on the blockchain network, reducing the running time of the blockchain network contract and improving the efficiency. In such implementations, if the user does not want to expose private contracts or security protocols that are enforced on the blockchain network, the computation can be done using the off-chain smart contract service and data of the blockchain network can be accessed reliably. (emphasis added by the applicant).

Here, the paragraph is clear that the smart contract is handed over to the off-chain smart contract service and that it is the user that upload and store the result in the blockchain network. Furthermore, the purpose of this is to off-load the computational tasks from the blockchain network to the off-chain smart contract service provider that is not coupled with any particular blockchain network. See Specification paragraph [0035] “The described off-chain smart contract service provider is not coupled with any particular blockchain network, and thus the provided service is not limited to a specific form of a contract (e.g., configured for a particular blockchain network), but supports user-defined off-chain computations. In addition, the described off-chain smart contract service provider can support cross-chain data visits and allow mutually untrusted parties to run smart contracts over private data from one or more blockchain networks. The described techniques can achieve a few advantages. For example, using a TEE as an interim media to carry out the computations can protect the privacy of data. Further, off-loading the computational tasks from the blockchain network to the off-chain TEE can save computation time and resources of the blockchain network.”
In other word, the smart contract service provider is off-chain provider. As such, the Specification does not show how the smart contract service provider uploads the result to the target blockchain network as the Specification is clear that the smart contract service provider is off-chain provider that operates independently from the target blockchain network is able to upload the result to the target blockchain network.

The dependent claims are rejected as they depend on claims above and fail to cure the deficiencies of the parent claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 5-12, 22, 26, and 31-34 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
In the instant case, claims 1, 5-12, and 31-33 (group I) are directed to a computer-implemented method (i.e. process), claims 22 and 26 (group II) are directed to a computer(s) system, while claim 34 is directed to a non-transitory computer readable medium. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 1 recites: A computer-implemented method comprising: 
receiving, by a smart contract service provider comprising a trusted computation execution environment (TEE) from a client device associated with a target blockchain network, a request for executing smart contract computational logics using cross-chain data comprising respective private data that is stored in one or more independent blockchain networks that are different from the target blockchain network, wherein the smart contract computational logics are defined by the client device, and wherein the smart contract service provider operates independently from the target blockchain network; 
identifying, by the smart contract service provider and from the request, respective private data that needs to be retrieved from each of the one or more independent blockchain networks; 
obtaining, at the smart contract service provider and by using a data visiting service provider in data communication with the smart contract service provider, the respective private data from each of the one or more independent blockchain networks, wherein some or all of the respective private data comprises encrypted data; 
decrypting, by the smart contract service provider, the encrypted data included in the respective private data obtained from each of the one or more independent blockchain networks;
generating, by the smart contract service provider, a result, wherein the generating is based on executing, by the smart contract service provider, the smart contract computational logics using at least the respective private data from each of the one or more independent blockchain networks including the encrypted data that has been decrypted by the smart contract service provider; and 
returning, by the smart contract service provider, the result to the client device.

Step 2A (1st Prong)
Here, the claim recites a process executed by a contract service provider in receiving a request from a client to execute a contract, identifying respective private data needed to execute the contract, sending the request to a third party for retrieving the needed data from at least one source, receiving the private data from the third party wherein some or all of the respective private data comprises encrypted data, decrypting the encrypted data, generating a result based on executing the contract based on the private data, and sending the result to the client. As such, the claim recites a certain method of organizing human activities, e.g. a commercial or legal interactions/managing relationships or interactions between people.  
 
The other independent claims, e.g. claims 22 and 34, recite significantly similar subject matter representing corresponding system claim of claim 1. Hence, claims 22 and 34 also recites a certain method of organized human activities. 

Step 2A (1st Prong)
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), smart contract provider comprising TEE, client device associated with a target blockchain network, smart contract computational logics, target blockchain network, blockchain network(s) and a computer system comprising one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions, are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment or field of use. These limitation do not represent: Improvements to the functioning of a computer (here, the computing system and/or its components individually or in combination and/or the smart contract service provider responsible for performing the recited steps), or to any other technology or technical field (e.g. computers and/or memory) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment or field of use. 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment or field of use. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the computing system and/or its components individually or in combination and/or the smart contract service provider. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment or field of use. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
The other dependent claims, claims 6-9 and 12, further describe the abstract idea of proving and/or verification of trusted execution environment to participant(s) and ledgering. Hence they too further describe the abstract idea.  Claims 5 and 26 recite additional element of a virtual machine and its intended use, however, the virtual machine is recited at high level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and without inventive concept. Claim 10 recites additional element, e.g. a cloud-based server. However, the cloud-based server is recited at high level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and without inventive concept. Claim 11 further describes signing concept using mathematical concept, hence it too recites abstract idea.
Claim 31 further attempts to further expands the step of retrieving by the smart contract service provider the respective private data. However, claim 1 does not recite such step. Furthermore, the applicant is reminded that the description of the visiting service provider, e.g. its functions and components, is outside the scope of the invention as the claim is directed to steps performed by the smart contract service.
Claim 32 further describes that the request is encrypted by the client and that the request is decrypted by the smart contract service provider. The concept of encrypting and decrypting communication between two parties is an abstract idea, e.g. mathematical formula/a certain method of organizing human activities such as managing interactions between parties.
Claim 33 further recites that the contract service provider generates a proof of integrity and accuracy of the result and returning the proof to the client device. However, this too recites abstract idea as the concept is analogous providing seal on a document to prove integrity and accuracy of the result and sending the document that has been stamped with a seal to a recipient, which falls under certain method of organizing human activity. 
Therefore, the claims are rejected under 101 for directed to abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, 10-12, 22, 26, and 31-34 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2017/0352027 (“Zhang”) in view of US Patent Publication No. 2018/0288022 (“Medisetti”), and US Patent Publication No. 2019/0340267 (“Vo”).
Per claims 1, 22, 31, and 34, Zhang fairly discloses a computer-implemented method comprising:
receiving, by a smart contract service provider comprising (see Fig. 1, Blockchain Processing Device 106-1)) from a client device associated with a target blockchain network, a request for executing smart contract computational logics using data comprising respective private data that is stored in on or more independent networks using data comprising respective private data, wherein the smart contract computational logics are defined by the client device, and wherein the smart contract service provider operates independently from the target blockchain network (see Fig. 1; ¶0023, the blockchain processing devices 106 collectively implement one or more smart contract programs of a blockchain. Smart contracts are computer programs that autonomously execute the terms of a contract; ¶0024, supports a broad range of authenticated data request from one or more smart contracts; ¶0030, in some embodiments comprises an Ethereum blockchain collectively maintained by the blockchain processing device, although other types of blockchains can be used in other blockchains in other embodiments; ¶0037; ¶0038, client device; ¶0040; ¶0041; ¶0084-¶0085; ¶0099, client creates a user contract; ¶0095; ¶0096; ¶0108; ¶0112; ¶0117);
identifying, by the smart contract service provider and from the request, respective private data that needs to be retrieved from each of the one or more independent networks (see ¶0009; ¶0022, a plurality of data sources 104 that are configured to communicate with the trusted bridge; ¶0023, Smart contracts therefore illustratively include programs that … consume data from sources outside the blockchain; ¶0024, the system 100 can also be configured … by enabling private data requests with encrypted parameters; ¶0029; ¶0036; ¶0041, the request identifies at least a particular one of the data sources; ¶0194); 
obtaining, at the smart contract service provider and by using a data visiting service provider  (see Fig. 1, Trusted Bridge Processing System 102 and Data Sources 104) in data communication with the smart contract service provider, the respective private data from each of the one or more independent networks, wherein some or all of the respective private data comprises encrypted data (see Fig. 2, obtains data from data sources; ¶0004, smart contracts requiring data inputs from various data sources; ¶0006, a trusted bridge configured for coupling between one or more data sources and a smart contract program of a blockchain; ¶0028; ¶0036; ¶0074; ¶0093; ¶0096; ¶0106, Transaction and message sources are authenticable … transactions and messages are integrity protected (as they are digitally signed by the sender); ¶0110-¶0114, contact the data source and obtains the requested datagram; ¶0213; ¶0236, different data sources; ¶0253; ¶0255); 
decrypting, by the smart contract service provider, the encrypted data included in the respective private data obtained from each of the one or more independent networks (see ¶0106, Transaction and message sources are authenticable … transactions and messages are integrity protected (as they are digitally signed by the sender); ¶0119, digital signatures are utilized to authenticate messages);
generating, by the smart contract service provider, a result, wherein the generating is based on executing, by the smart contract service provider, the smart contract computational logics using at least the respective private data from each of the one or more independent networks including the encrypted data that has been decrypted by the smart contract service provider (see Fig. 2A-2C; ¶0120);
returning, by the smart contract service provider, the result to the client device (see Fig. 1A; Fig. 2A-2C; ¶0120). 
Zhang further teaches a smart contract service provider comprising one or more computers, one or more computer memory interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing instructions (see ¶0049-¶0056).
While Zhang discloses that the smart contract service provider may operate on either public or private blockchains (see ¶0031), Zhang does not specifically teach that the client device is associated with a target blockchain network and that the smart contract service provider operates independently from the target blockchain network.
Madisetti, however, teaches that it was known before the effective filing of claimed invention client device that is associated with a target blockchain network and that the smart contract service provider (e.g. private blockchain) operating independently from the target blockchain network (see Fig. 10; ¶0033).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to include the techniques in which the client device is associated with a target blockchain network and that the smart contract service to provider to operate independently from the target blockchain network as taught by Madisetti to Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to combine the feature of Medisetti to Zhang as the combination enhances the flexibility of the user by allowing the user to interact with multiple blockchain networks.

While the combination of Zhang and Medisetti discloses obtaining of the data from data source(s) by using a data visiting service provider in data communication with the smart contract service provider, e.g. TC obtains the data needed to execute the contract from data source(s) which is then sent to smart contract, as described above and suggests that the data source(s) obtain the data (see Zhang: ¶0023, smart contract consumes data that is obtained from one or more data sources; ¶0236, data sources: Bloomberg, Google Finance and Yahoo Finance; ¶0255, access to user account from one of the data sources), the combination of Zhang and Medisetti does not specifically disclose that the obtained data is cross-chain data comprising data that is stored in one or more blockchain networks that are different from the target blockchain network. In other word, the data sources in Zhang is not cross-chain data that is stored in the one or more blockchain networks.
Vo, however, discloses cross-chain data from one or more blockchain networks that are different from the target blockchain network (see ¶0020). 
Hence, as the combination of Zhang and Medisetti is generally directed to utilizing data from data sources in executing the smart contract as described above, it would have been obvious to one of ordinary skill in the art of smart contract to substitute one known element for data source in executing the smart contract, and further it would take no more than ordinary creativity for a person of ordinary skill to use any know data source, i.e. cross-chain data stored in one or more blockchain networks, as data sources as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

The combination of Zhang, Medisetti, and Vo does not specifically teach that the smart contract service provider comprises a trusted computation execution environment (TEE). 
However, as Zhang teaches one device comprises a trusted computation execution environment (TEE), i.e. secure enclave component in Zhang (Fig. 1), it would have been obvious to one of ordinary skill in the art to include the secure enclave component on one of the blockchain processing device as one of ordinary skill in the art would appreciate that by modifying the blockchain processing device in such fashion would enhance the security of the blockchain processing device.


Note: The examiner finds that the claim(s) include expressions that do not move to distinguish over prior art. These expressions include: 
“… comprising a trusted computation execution environment (TEE)”. The description of the smart contract service provider in this case does not affect the positively recited steps in the method nor do they affect the one or more computers and the one or more computer memory structurally and/or functionally;
“… executing smart contract computational logics using cross-chain data comprising respective private data that is stored in one or more independent blockchain networks that are different from the target blockchain network” merely describes intention of the request received from the client;
“wherein the smart contract computational logics are defined by the client” and “wherein the smart contract service provider operates independently from the target blockchain network” do not affect the positively recited step(s) performed by the smart contract service provider nor do they affect the one or more computers and the one or more computer memory structurally and/or functionally;
Regards to claim 31, the claim attempts to further narrow the step of retrieving step performed by the smart contract service provider in claim 1. However, since claim 1 does not recite retrieving step, claim 1 continues to read on claim 31.

27.	As per claims 5 and 26, while Zhang discloses use of virtual machine (see [0274]-[0278]), Zhang does not specifically teach that the TEE (secure enclave) utilizes the virtual machine and proves to the client that TEE comprises a virtual machine to execute the smart contract computational logics in the request for operating cross-chain data. However, as Zhang discloses the use of virtual machines and discloses flexible embodiments (see [0274]-[0278]), it would have been obvious to one of ordinary skill in the art to utilize any known environment including use of virtual machine as environment used by the secure enclave in Zhang. (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007). Furthermore, as Zhang discloses providing proofs (see ¶0099), it would have been obvious to include providing proofs of specific environment including the virtual machine as the combination generally yields improved security.

As per claim 8, the combination of Zhang, Medisetti, and Vo further teaches sending, by the smart contract service provider, the result to the client device (see Zhang: Fig. 1A; Fig. 2C).

As per claim 10, the combination of Zhang, Medisetti, and Vo further teaches wherein the smart contract service provider comprises a cloud-based server (see Zhang: [0273], information processing system; [0274], cloud infrastructure including virtual machines; [0275]; [0278). 
The examiner notes that “wherein the smart contract service provider comprises a cloud-based server” is a structural description. As such, the recited structural limitation(s) do not further limit the claims since the recited structural limitation do not affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure (see Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961)).

As per claim 11, the combination of Zhang, Medisetti, and Vo renders obvious wherein the contract service provider comprises TEE as described above. The combination of Zhang, Medisetti, and Vo does not specifically teach wherein the result is signed by the TEE using a private key.
However, as Zhang teaches that digital signatures are utilized to authenticate messages and the use of the enclave for message authentication (¶0119), it would have been obvious to sign any messages, including the result from the execution of the contract, utilizing the enclave.   

As per claim 12, Vo teaches wherein the cross-chain data comprises respective private data that is stored in two or more independent blockchain networks (see Fig. 1; ¶0027, cross-chain; ¶0030; ¶0032, keep information private). Hence, as Zhang teaches obtaining data from two or more sources as described above and Vo teaches cross-chain network, it would have been obvious to one of ordinary skill in the art to include any known data sources, i.e. cross chain from multiple blockchain as taught by Vo, as source of data in Zhang. See (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
The examiner notes that the claimed limitation of “wherein the cross-chain data comprises respective private data that is stored in two or more independent blockchain networks” is a non-functional descriptive material as the description of the associated cross-chain data in this case how other device(s)/entity(s) acquires the associated cross-chain data do not affect the recited steps in the method, particularly as the claim is directed to steps performed by the smart contract service provider.

As per claim 32, the combination of Zhang, Medisetti, and Vo renders obvious wherein the request is encrypted by the client device, and wherein identifying respective private data that needs to be retrieved from each of the one or more independent blockchain networks comprises decrypting, by the smart contract service provider, the request (see Zhang: ¶0119, digital signatures are utilized to authenticate messages). 
Hence, as Zhang teaches messages between the client device and the smart contract service provider, it would have been obvious to one of ordinary skill in the art to apply the technique of using digital signatures to any known messages, including the request sent from the client device to the smart contract service provider.

As per claim 33, the combination of Zhang, Medisetti, and Vo renders obvious generating, by the smart contract service provider, a proof of integrity and accuracy of the result; and returning, by the smart contract service provider, the proof to the client device by disclosing use of digital signatures that are utilized to authenticate and protect integrity (see Zhang: ¶0106, messages are integrity protected by use of digital signatures; ¶0119).
Hence, as Zhang teaches messages between the client device and the smart contract service provider, it would have been obvious to one of ordinary skill in the art to apply the technique of using digital signatures to any known messages, including the result sent from the smart contract service provider to the client device.

Claims 6, 7, and 9 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over “Zhang”, “Medisetti, and “Vo” as applied in claims 1 and 8 above, in further view of US Patent Publication No. 2006/0085637 (“Pinkas”).
As per claim 6, the combination of Zhang, Medisetti, and Vo does not specifically teach prior to receiving a request for operating cross-chain data from the client, proving, by the smart contract service provider to the client, that the smart contract service provider includes the TEE. 
Pinkas, an analogous art of trusted platform, discloses in its background of TPM checking authenticity of the TPM to another party by providing the direct proof to the party (see [0011]). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the teaching of providing proof of the TPM, e.g. secure enclave, to the combination of Zhang, Medisetti, and Vo prior to communicating with the client as the combination generally improves the overall security of the system by allowing another party, in this case the client, to check the authenticity/trustworthness of the secured enclave of Zhang.

As per claim 7, the combination of Zhang, Medisetti, and Vo do not specifically teach that the data visiting service provider includes a TEE. However, as Zhang discloses the use of TEE, e.g. secured enclave, as described above, it certainly would have been obvious to one of ordinary skill in the art to utilize secure enclave on any other device(s), including the data sources of the Zhang as the combination generally improves the overall security of the invention. 
The combination of Zhang, Medisetti, and Vo do not teach proving, by the smart contract service provider to the data visiting service provider, that the smart contract service provider includes the TEE; and verifying, by the smart contract service provider, that the data visiting service provider includes a TEE. 
Pinkas, an analogous art of trusted platform, discloses in its background of TPM checking authenticity of the TPM to another party by providing the direct proof to the party (see [0011]). 
Hence, as the modified Zhang teaches the smart contract provider comprising TEE and the data sources comprising TEE, it would have been obvious to one of ordinary skill in the art prior to the effective filing of the instant application the technique of proving and verifying that each of the entities/device(s) includes a TEE as the combination generally improves the overall security of the system by allowing another party(s), e.g. smart contract service provider (Trusted Bridge Processing Platform) and the third party responsible for obtaining data from each sources, to check the authenticity/trustworthness of the trusted execution environment of other parties.

As per claim 9, the combination of Zhang, Medisetti, and Vo teaches sending the results to the client device as described in claim 8 above. The combination of Zhang, Medisetti, and Vo does not specifically teach prior to uploading the result to the target blockchain network, proving, by the smart contract service provider to the target blockchain network, that the smart contract service provider includes the TEE. 
Pinkas, an analogous art of trusted platform, discloses in its background of TPM checking authenticity of the TPM to another party by providing the direct proof to the party (see [0011]). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant application to include the teaching of providing proof of the TPM to combination of Zhang, Thomas, Boctor, and Vo prior to communicating with the target blockchain network as the combination generally improves the overall security of the system by allowing another party to check the authenticity/trustworthness of the secure enclave of Zhang.


Response to the Argument(s)/Amendment(s)
112(a)
While the claim amendment(s) cure most of the deficiencies as identified in the previous office action, the claims remain rejected under 112(a) for the reasons outlined above.
101 rejection
The claims are rejected under 101 in light of the claim amendment that removes the specificity of the user of private key(s) recited in the claims received on 2/9/2021.
The applicant makes a comment that the independent claims as amended are analogous to features to the patent eligibility claim of “Example 35. Verifying A Bank Customer’s Identity To Permit An ATM Transaction”. 
First, the examiner would like to point out that the applicant does not provide any rational as to why the current claims are analogous to features of the Example 35. 
Furthermore, the examiner respectfully disagrees that the current claims are analogous to the Example 35. In Example 35, there were three claims that were presented and observed in determining eligibility. Claim 1 was determined to be ineligible while claims 2 and 3 were determined to be eligible. The method of claim 2 were directed to conducting a secure automated teller transaction that allowed the ATM to receive user card data in a more secure and efficient manner, e.g. the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the receiving of the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data, was determined to be “significantly more”. Instant claim is not directed to such claimed subject matter in the Example 32.

103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Applied Cryptography” discloses use of digital signatures involving integrity check and also encryption with private key;
US 20180331835 discloses a data aggregator that provides data from blockchain nodes;
US 20200074102 discloses a data requestor that utilizes data providers in acquiring information from blockchain nodes;
US 20180365201 discloses a hybrid smart contract in which the computable aspects of a contract operating in off-chain;
US 20090240760 discloses a computing device transmitting private key to a service computing device so that the service computing device may decrypt data that has been encrypted with a corresponding public key.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685